Case: 4:16-cv-02163-CDP Doc. #: 338-3 Filed: 08/16/21 Page: 1 of 4 PageID #: 5821




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI

MISSOURI PRIMATE FOUNDATION, ET
AL,
            Plaintiffs and Counterclaim           Case No. 4:16-cv-02163
            Defendants,
      -against-                                   Judge: Honorable Catherine D. Perry

PEOPLE FOR THE ETHICAL
TREATMENT OF ANIMALS, INC., ET AL,

            Defendants and Counterclaim
            Plaintiffs.

   AFFIDAVIT OF JERRY ASWEGAN IN SUPPORT OF COUNTERCLAIM
   DEFENDANT TONIA HADDIX’S OPPOSITION TO: (1) COUNTERCLAIM
    PLAINTIFFS’ FOURTH MOTION FOR AN ORDER TO SHOW CAUSE WHY
    COUNTERCLAIM DEFENDANT TONIA HADDIX SHOULD NOT BE HELD IN
  CONTEMPT FOR FAILING TO TRANSFER CHIMPANZEE TONKA AS REQUIRED
   BY COURT ORDER (ECF NO. 333); AND (2) COUNTERCLAIM PLAINTIFFS’
                SUPPLEMENT THERETO (ECF NO. 337)



      I, Jerry Aswegan, do hereby declare:

      1.    I am over the age of 18, and am not a party to this action.

      2.    I submit this affidavit in support of Counterclaim Defendant Tonia

Haddix’s Opposition To: (1) Counterclaim Plaintiffs’ Fourth Motion For an Order To

Show Cause Why Counterclaim Defendant Tonia Haddix Should Not Be Held In

Contempt For Failing To Transfer Chimpanzee Tonka As Required By Court Order

(ECF No. 333); and (2) Counterclaim Plaintiffs’ Supplement Thereto (ECF No. 337).

      3.    The facts stated herein are true and correct of my own personal

knowledge, except as to matters stated on information and belief, and as to those

matters I am informed and believe them to be true.

                                          1
Case: 4:16-cv-02163-CDP Doc. #: 338-3 Filed: 08/16/21 Page: 2 of 4 PageID #: 5822




       4.    I am married to Ms. Haddix. Therefore, I regularly interact with her.

Based on these interactions, it is my sincere belief that Ms. Haddix cared deeply about

the chimpanzee Tonka.

       5.    On the morning of Sunday, May 30, 2021, Ms. Haddix informed me that

Tonka had passed away. Because she cared deeply for him, she was understandably

distraught. Therefore, to spare her the trauma of having to make funerary

arrangements, I elected to handle the disposal of Tonka’s body.

       6.    First, I called several animal remains disposal services. However, as it

was Sunday, none of them even answered the phone. Since his death took place over

Memorial Day weekend, I expected these animal remains disposal services would be

closed on Monday, May 31. Therefore, I believed that, unless I disposed of Tonka’s

body myself, it would remain undisposed for at least two days.

       7.    Neither Ms. Haddix nor I had any freezer in which Tonka’s body would

fit.

       8.    At the time of Tonka’s death, it was hot in Missouri. Because no animal

remains disposal services were available, and because both Ms. Haddix and I lacked

any method of preserving Tonka’s body, it was my fear that the body would become

health hazard if I did not immediately dispose of it. Thus, I decided to cremate

Tonka’s body.

       9.    To ensure the cremation was done properly, I obtained advice from a

friend who was in the funeral business. Thereafter, I created a funerary pyre

approximately eight feet tall and twenty feet in diameter. The pyre was comprised of



                                          2
Case: 4:16-cv-02163-CDP Doc. #: 338-3 Filed: 08/16/21 Page: 3 of 4 PageID #: 5823




brush, branches, other plant matter, as well as waste wood that I had removed from

construction sites. 1 I then placed Tonka’s body on top of the pyre.

      10.    I saturated Tonka’s body and the surrounding wood with approximately

ten gallons of diesel fuel. Since diesel is not particularly flammable (in the sense that

it is difficult to ignite), I also doused the body and surrounding wood with

approximately five gallons of gasoline to ensure that it would light easily.

      11.    Thereafter, I lit Tonka’s pyre. I measured the temperature of the pyre

at approximately 30 minute intervals using an infrared thermostat gun. The

temperature of the flame stayed between approximately 1650 and 1700 degrees

Fahrenheit for approximately three hours. In total, the pyre burned for

approximately four hours.

      12.    After the pyre was fully burned and the ashes had cooled down, I

collected ashes from the center of the pyre—where Tonka’s body was located—and

gave them to Ms. Haddix.

      13.    The above-described cremation took place on May 30, 2021.

      14.    I wrote and sent the email referenced by PETA in its Supplement. See

ECF No. 337 ¶ 3.

      15.    When I drafted that email, I was running a petting zoo. Therefore, I was

distracted and made several clerical errors in drafting the email. Of relevance here,

I erroneously omitted a zero from each of the temperatures stated in my email. Thus,




1 My construction business generates a large volume of waste wood and wood
fragments.
                                           3
Case: 4:16-cv-02163-CDP Doc. #: 338-3 Filed: 08/16/21 Page: 4 of 4 PageID #: 5824




I intended to convey—and for the email to state—that I had been instructed to ensure

the pyre reached a temperature of 1600 to 1800 Fahrenheit, and that the fire in fact

burned at 1650 to 1700 Fahrenheit for approximately three hours.

      I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct of my own knowledge.



Dated this 14th day of August, 2021


                                      _________________________________

                                      Jerry Aswegan




                                         4
